DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 8/26/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen (US 20140368939) in a view of Aoki et al (US 20070165312).

Regarding Claim 1, Andreasen teaches a variable radius mirror (abstract; fig. 1) comprising: 

a mirror element (fig. 1A, 105) comprising: 
a deformable face having an outer surface with a reflective element (fig. 1A, 105; ¶[0037], line 1-10, mirrored film 105 comprises a thin sheet of biaxially-oriented polyethylene terephthalate (also known as Mylru®) which has been coated with a thin layer of metal. In some embodiments, the metal is gold. In some embodiments, the metal is aluminum), the deformable face being deformable in response to a pressure applied by a pressure medium acting on an inner surface of the deformable face (¶[0043], line 1-14, a peristaltic pump 108 is used to reduce the fluid pressure (such as air pressure) in the enclosed chamber 107, causing the mirrored film 105 to deform into a rough parabola. In other embodiments, the mirror film 105 is deformed into a rough hyperbola. In other embodiments, the mirror film 105 is deformed into a rough spheroid. In other embodiments, the mirror film 105 is deformed into another optically suitable shape); 

a ring extending around a perimeter of the deformable face and protruding from the inner surface of the deformable face (fig. 1A, 109).

But Andreasen does not specifically disclose that wherein a plurality of steps recessed into the inner surface of the deformable face, each of the plurality of steps recessed at a different depth relative to the inner surface of the deformable face.

However, Aoki teaches deformable mirror device (abstract; fig. 2), wherein a plurality of steps recessed into the inner surface of the deformable face, each of the plurality of steps recessed at a different depth relative to the inner surface of the deformable face (fig. 2, 2, 2a).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mirror of Andreasen by the deformable mirror device of Aoki for the purpose of providing of a deformable mirror which can compensate spherical aberration for any variations of flexible member (¶[0017], line 1-9).

Regarding Claim 2, Andreasen - Aoki combination teaches that the variable radius mirror according to claim 1, wherein the plurality of steps are formed as a plurality of concentric rings centered about a central axis (fig. 4, 2a, as disclosed in Aoki).

Regarding Claim 3, Andreasen - Aoki combination teaches that the variable radius mirror according to claim 1, wherein the different depths of the plurality of steps decrease in a direction away from a central axis (fig. 3, 2a, --center part is deeper, as disclosed in Aoki).

Regarding Claim 4, Andreasen - Aoki combination teaches that the variable radius mirror according to claim 1, wherein the different depths of the plurality of steps increase in a direction away from a central axis (fig. 2, 2a; fig. 6, 2a; fig. 23B, 2, 2a, as disclosed in Aoki).

Regarding Claim 5, Andreasen - Aoki combination teaches that the variable radius mirror according to claim 1, wherein a width of the plurality of steps measured along the inner surface of the deformable face increases or decreases in a direction away from a central axis, or wherein the width of at least one of the plurality of steps increases while the width of at least another one of the plurality of steps decreases in the direction away from the central axis (fig. 2, 2a; fig. 23B, 2, 2a, 2A, 2B, 2C, 2D, as disclosed in Aoki).

Regarding Claim 10, Andreasen - Aoki combination teaches that the variable radius mirror according to claim 22, wherein a thickness of the sidewall between the curved inner surface and the curved outer surface is uniform (fig. 1A, 109, also see fig. 1D and fig. 4, as disclosed in Andreasen).

Regarding Claim 11, Andreasen - Aoki combination teaches that the variable radius mirror according to claim 22, wherein the sidewall of the ring is shaped as an outer surface of a toroid (fig. 1A, 109, also see fig. 1D and fig. 4, as disclosed in Andreasen).

Regarding Claim 12, Andreasen - Aoki combination teaches that the variable radius mirror according to claim 1, wherein the mirror element is made from a metal material having an elastic modulus less than or equal to 100 GPa (¶[0037], line 1-10, mirrored film 105 comprises a thin sheet of biaxially-oriented polyethylene terephthalate (also known as Mylru®) which has been coated with a thin layer of metal. In some embodiments, the metal is gold. In some embodiments, the metal is aluminum; --- an elastic modulus for aluminum is about 70 GPa, as disclosed in Andreasen).

Regarding Claim 13, Andreasen - Aoki combination teaches that the variable radius mirror according to claim 12, wherein the metal material is aluminum or an aluminum alloy (¶[0037], line 1-10, mirrored film 105 comprises a thin sheet of biaxially-oriented polyethylene terephthalate (also known as Mylru®) which has been coated with a thin layer of metal. In some embodiments, the metal is gold. In some embodiments, the metal is aluminum, as disclosed in Andreasen),.

Regarding Claim 14, Andreasen - Aoki combination teaches that the variable radius mirror according to claim 1, further comprising a base element connected to the ring of the mirror element, and a pressure cavity defined between the mirror element and the base element (fig. 1A, 107 and bottom portion of 107, as disclosed in Andreasen).

Regarding Claim 15, Andreasen - Aoki combination teaches that the variable radius mirror according to claim 14, wherein the base element has at least one passage in fluid communication with the pressure cavity (fig. 1A, 108 to 107; also see fig. 2, 208, 207, as disclosed in Andreasen).

Regarding Claim 22, Andreasen - Aoki combination teaches that the variable radius mirror according to claim 1, wherein a sidewall of the ring has a curved inner surface and a curved outer surface (fig. 1A, 109, also see fig. 1D and fig. 4, as disclosed in Andreasen).

Claims 6-9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen (US 20140368939) in a view of Aoki et al (US 20070165312), further in a view of Exel et al (US 6877869).

Regarding Claim 21, Andreasen - Aoki combination discloses as set forth above but does not specifically disclose that the variable radius mirror according to claim 1, wherein the mirror element comprises a cooling cavity between the outer surface and the inner surface of the deformable face, the cooling cavity comprising a pair of manifolds fluidly connected to each other and each having a first curved end wall spaced apart from a second curved end wall.

However, Exel teaches a mirror (abstract; fig. 1), wherein the mirror element comprises a cooling cavity between the outer surface and the inner surface of the deformable face (fig. 1, 12, 13, 14, 15), the cooling cavity comprising a pair of manifolds fluidly connected to each other and each having a first curved end wall spaced apart from a second curved end wall (fig. 3, 12, 13, 14).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mirror of Andreasen by the mirror of Exel for the purpose of providing of a mirror which possesses a high degree of thermal and mechanical stability (col. 3. line 15-20).


Regarding Claims 6, Andreasen - Aoki – Exel combination teaches that the variable radius mirror according to claim 21, wherein the cooling cavity further comprises at least one cooling inlet in a first of the pair of manifolds and at least one cooling outlet in a second of the pair of manifolds (fig. 1, two 18s, as disclosed in Exel).

Regarding Claims 7, Andreasen - Aoki – Exel combination teaches that the variable radius mirror according to claim 21, wherein the cooling cavity further comprises a plurality of cooling channels fluidly connecting the pair of manifolds (fig. 3, 14, 11’, as disclosed in Exel).

Regarding Claims 8, Andreasen - Aoki – Exel combination teaches that the variable radius mirror according to claim 7, wherein each of the cooling channels extends through the first curved end wall of each manifold (fig. 3, 14, 11’, as disclosed in Exel).

Regarding Claims 9, Andreasen - Aoki – Exel combination teaches that the variable radius mirror according to claim 7, wherein the plurality of cooling channels are parallel to each other  (fig. 3, 14, 11’, as disclosed in Exel).

Claims 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Andreasen (US 20140368939) in a view of Exel et al (US 6877869).

Regarding Claim 23, Andreasen teaches a variable radius mirror (abstract; fig. 1) comprising: 

a mirror element (fig. 1A, 105) comprising: 
a deformable face having an outer surface with a reflective element (fig. 1A, 105; ¶[0037], line 1-10, mirrored film 105 comprises a thin sheet of biaxially-oriented polyethylene terephthalate (also known as Mylru®) which has been coated with a thin layer of metal. In some embodiments, the metal is gold. In some embodiments, the metal is aluminum), the deformable face being deformable in response to a pressure applied by a pressure medium acting on an inner surface of the deformable face (¶[0043], line 1-14, a peristaltic pump 108 is used to reduce the fluid pressure (such as air pressure) in the enclosed chamber 107, causing the mirrored film 105 to deform into a rough parabola. In other embodiments, the mirror film 105 is deformed into a rough hyperbola. In other embodiments, the mirror film 105 is deformed into a rough spheroid. In other embodiments, the mirror film 105 is deformed into another optically suitable shape); 

a ring extending around a perimeter of the deformable face and protruding from the inner surface of the deformable face (fig. 1A, 109).

But Andreasen does not specifically disclose that wherein a cooling cavity between the outer surface and the inner surface of the deformable face, the cooling cavity comprising a pair of manifolds fluidly connected to each other and each having a first curved end wall spaced apart from a second curved end wall.

However, Exel teaches a mirror (abstract; fig. 1), wherein a cooling cavity between the outer surface and the inner surface of the deformable face (fig. 1, 12, 13, 14, 15), the cooling cavity comprising a pair of manifolds fluidly connected to each other and each having a first curved end wall spaced apart from a second curved end wall (fig. 3, 12, 13, 14).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mirror of Andreasen by the mirror of Exel for the purpose of providing of a mirror which possesses a high degree of thermal and mechanical stability (col. 3. line 15-20).

Regarding Claim 24, Andreasen - Exel combination teaches that the variable radius mirror according to claim 23, wherein the cooling cavity further comprises at least one cooling inlet in a first of the pair of manifolds and at least one cooling outlet in a second of the pair of manifolds (fig. 1, two 18s, as disclosed in Exel).

Regarding Claim 25, Andreasen - Exel combination teaches that the variable radius mirror according to claim 23, wherein the cooling cavity further comprises a plurality of cooling channels fluidly connecting the pair of manifolds (fig. 3, 14, 11’, as disclosed in Exel).

Regarding Claim 26, Andreasen - Exel combination teaches that the variable radius mirror according to claim 25, wherein each of the cooling channels extends through the first curved end wall of each manifold (fig. 3, 14, 11’, as disclosed in Exel).

Regarding Claim 27, Andreasen - Exel combination teaches that the variable radius mirror according to claim 25, wherein the plurality of cooling channels are parallel to each other (fig. 3, 14, 11’, as disclosed in Exel).

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to any of the references being used in the current new rejections.

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872